Citation Nr: 0033407	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  94-21 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for hypertension, to include restoration of the 20 
percent rating reduced to 10 percent effective October 1, 
1993.    

2.  Entitlement to a disability rating greater than 10 
percent for bilateral traumatic arthritis of the ankles prior 
to November 8, 1999.  

3.  Entitlement to a disability rating greater than 10 
percent for residuals of a right ankle fracture with 
traumatic arthritis, status post exostosis of the right 
malleolus, as of November 8, 1999.  

4.  Entitlement to a disability rating greater than 10 
percent for residuals of a left ankle sprain with traumatic 
arthritis as of November 8, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1979 to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The claims folder was subsequently 
transferred to the RO in Atlanta, Georgia.  

The case returns to the Board following a remand to the RO in 
April 1997.  


REMAND

In the April 1997 remand, the Board instructed the RO, inter 
alia, to ask the veteran to provide information concerning 
any medical providers who had treated the veteran for his 
bilateral ankle disability or hypertension since March 1993.  
In August 1997, the veteran submitted a statement indicating 
that he had been treated at the VA facility in San Antonio, 
Texas, since 1993.  Review of the VA medical records in the 
claims folder revealed notes of treatment in October 1993.  
These notes stated that the veteran was to return for 
additional orthopedic evaluation in six months.  However, the 
only subsequent record of VA outpatient treatment in the 
claims folder reflected a visit in September 1997.  Thus, it 
appears that pertinent VA treatment records have not been 
associated with the claims folder and considered in the 
veteran's appeal. 

The undersigned also notes that this appeal stemmed from a 
May 1993 rating decision issued in connection with a March 
1993 VA examination scheduled for periodic review of the 
veteran's disabilities.  The Board notes that, in support of 
his appeal of that decision, the veteran submitted records of 
VA treatment of his ankle disability from August 1991 to 
October 1993.  The RO did not request the veteran's complete 
VA treatment records prior to issuing the rating decision.  
It is not clear whether the evidence submitted by the veteran 
constituted the complete record of his VA treatment.           

VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
duty includes the securing of pertinent VA medical records.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  VA is charged 
with constructive, if not actual, knowledge of evidence 
generated by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Moreover, a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Failure of the Board to insure compliance with 
remand instructions constitutes error and warrants the 
vacating of a subsequent Board decision. Id.  Thus, another 
remand is required in this case to obtain VA medical records 
as discussed above.  

Although the veteran's August 1997 statement referred only to 
VA treatment for the ankles, those treatment records may 
include recorded blood pressure readings that may be useful 
in adjudicating the veteran's claim for an increased or 
restored evaluation for hypertension.  Therefore, the Board 
finds that it cannot render a decision on any of issues on 
appeal until these records are secured.  

In addition, the Board notes that, sometime after September 
1997, the veteran moved to Georgia.  On remand, the RO should 
ask the veteran whether he has received VA treatment for his 
ankle disability or hypertension since leaving Texas, and if 
so, attempt to obtain those records.    

Finally, the Board observes that recently enacted legislation 
has eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Although this 
remand does not specifically include any references to notice 
or development deficiencies created by this change in the 
law, on remand, the RO should take care to address the new 
statutory provisions as required.     

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should contact the veteran in 
writing and inquire as to whether he has 
sought any VA medical treatment for his 
hypertension or bilateral ankle 
disability since moving to Georgia.  If 
so, the RO should attempt to obtain the 
records of that treatment.  

2.  The RO also should attempt to obtain 
all of the veteran's VA treatment records 
from the facility in San Antonio, Texas, 
dated from March 1992.  

3.  After satisfying any additional 
development or notice requirements 
specified by law, the RO should 
readjudicate the veteran's claims as set 
forth above.  If the disposition of any 
claim remains unfavorable to the veteran, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.       

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


